 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          CLINTON E. CASEY,
 8                              Plaintiff,
 9            v.                                         C18-1358 TSZ
10        ARCONIC, INC; METROPOLITAN                     MINUTE ORDER
          LIFE INSURANCE COMPANY; and
11        ALCOA CORPORATION,
12                              Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1) Plaintiff’s unopposed motion to amend complaint, docket no. 36, is
15
     GRANTED. Plaintiff may file the proposed Amended Complaint on or before June 14,
     2019.
16
          (2)     The Court STRIKES the trial date and all pretrial deadlines and ORDERS
17 the parties to submit a joint status report on or before July 5, 2019, setting forth the
   parties proposed new trial date and other related deadlines.
18
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 3rd day of June, 2019.

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
